NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0194n.06
                            Filed: March 23, 2006

                                           No. 05-3083

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CITY OF WINCHESTER, KY.; CITY OF MT.                     )
STERLING, KY.,                                           )
                                                         )         ON APPEAL FROM THE
       Petitioners,                                      )         F E D E R A L
                                                         )         COMMUNICATIONS
v.                                                       )         C O M M I S S I O N
                                                         )
FEDERAL    COMMUNICATIONS                                )
COMMISSION, UNITED STATES OF                             )               MEMORANDUM
AMERICA,                                                 )                 OPINION
                                                         )
       Respondents.                                      )




       BEFORE:         BATCHELDER, CLAY, and McKEAGUE, Circuit Judges.

       PER CURIAM. Petitioners City of Winchester, Kentucky, and City of Mt. Sterling,

Kentucky, petition for judicial review of a final decision of the Federal Communications

Commission, issued November 15, 2004. The decision resolved a dispute between the two Cities

and their respective franchised television cable operators, Frontiervision Operating Partners and

Frontiervision Operating Partners, L.P., d/b/a Adelphia Communications Corporation. The two

cable operators are collectively referred to as “Adelphia.” The FCC’s decision has the effect of (1)

upholding basic service tier (“BST”) rate increases charged by Adelphia to consumers in 2003, and

(2) invalidating rate orders issued by the Cities which required Adelphia to reduce its BST rates and
No. 05-3083
City of Winchester, Ky. v. FCC

refund any overcharges collected. In their petition for judicial review, petitioners contend the “FCC

erred in its analysis of FCC rules and federal law.”

       The parties have waived their right to oral argument on the petition for review. Having

carefully considered the FCC’s memorandum opinion and order in light of the parties’ briefs and

the applicable law, we find no error. Because we find the reasoning that supports the FCC’s ruling

in favor of Adelphia (1) has been correctly articulated by the FCC, (2) has not been shown to be

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, and (3)

properly addresses the issues now raised by petitioners, we conclude that issuance of a detailed

written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the

final decision of the FCC is hereby AFFIRMED on the basis of the analysis contained in its

memorandum opinion and order issued on November 15, 2004, and petitioners’ petition for judicial

review is DENIED.




                                                -2-